      Case 4:19-cv-00901-A Document 1 Filed 10/25/19               Page 1 of 12 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


JUSTIN FERGUSON,                              )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
PEP BOYS – MANNY, MOE & JACK                  )
OF DELAWARE, INC.                             )
                                              )
                       Defendant.             )

                                          COMPLAINT

        COMES NOW, JUSTIN FERGUSON, by and through the undersigned counsel, and files

this, his Complaint against Defendant, PEP BOYS – MANNY, MOE & JACK OF

DELAWARE, INC., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, JUSTIN FERGUSON (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant

County).

        3.     Plaintiff is disabled as defined by the ADA.



                                                  1
    Case 4:19-cv-00901-A Document 1 Filed 10/25/19                  Page 2 of 12 PageID 2



       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

       7.      Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC.

(hereinafter “PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC.”), is a foreign

company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC., may

be properly served with process via its Registered Agent for service, to wit: The Prentice Hall

Corporation, Registered Agent, 211 E. 7th Street, Suite 620, Austin, TX 78701.

                                  FACTUAL ALLEGATIONS

       9.      On or about June 18, 2019, Plaintiff was a customer at Pep Boys, a business

located at 6725 McCart Avenue, Fort Worth, TX 76133 referenced herein as the “Pep Boys.”

       10.     PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC. is the owner or

co-owner of the real property and improvements that Pep Boys is situated upon and that is the



                                                 2
     Case 4:19-cv-00901-A Document 1 Filed 10/25/19                Page 3 of 12 PageID 3



subject of this action, referenced herein as the “Property.”

       11.     Plaintiff lives 1 mile from Pep Boys and the Property.

       12.     Plaintiff has visited Pep Boys and the Property at least once before as a customer

and advocate for the disabled. Plaintiff intends on revisiting Pep Boys and the Property within

six months or sooner, as soon as the barriers to access detailed in this Complaint are removed

and Pep Boys and the Property are accessible again. The purpose of the revisit is to be a regular

customer, to determine if and when Pep Boys and the Property are made accessible, and to

maintain standing for this lawsuit for Advocacy Purposes.

       13.     Plaintiff intends on revisiting Pep Boys and the Property to purchase goods and/or

services as a regular customer living in the vicinity as well as for Advocacy Purposes, but does

not intend to re-expose herself to the ongoing barriers to access and engage in a futile gesture of

visiting the public accommodation known to Plaintiff to have numerous and continuing barriers

to access.

       14.     Plaintiff’s access to the business(es) located at 6725 McCart Avenue, Fort Worth,

TX 76133, Tarrant County Property Appraiser’s account number 05681294 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and she will be denied and/or limited in the future unless and until Defendant, PEP

BOYS – MANNY, MOE & JACK OF DELAWARE, INC., is compelled to remove the physical

barriers to access and correct the ADA violations that exist at Pep Boys and the Property,

including those set forth in this Complaint.

       15.     Plaintiff travelled to Pep Boys and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Pep Boys and the



                                                 3
     Case 4:19-cv-00901-A Document 1 Filed 10/25/19                  Page 4 of 12 PageID 4



Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Pep Boys and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:


                                                  4
    Case 4:19-cv-00901-A Document 1 Filed 10/25/19                Page 5 of 12 PageID 5



       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     Pep Boys is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     Pep Boys must be, but is not, in compliance with the ADA and ADAAG.

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     Plaintiff has attempted to, and has to the extent possible, accessed Pep Boys and


                                                5
    Case 4:19-cv-00901-A Document 1 Filed 10/25/19                  Page 6 of 12 PageID 6



the Property in his capacity as a customer of Pep Boys and the Property and as an independent

advocate for the disabled, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at Pep Boys and

the Property that preclude and/or limit his access to Pep Boys and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       28.     Plaintiff intends to visit Pep Boys and the Property again within six months or

sooner as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Pep Boys and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Pep Boys and

the Property that preclude and/or limit his access to Pep Boys and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       29.     Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC., have

discriminated against Plaintiff (and others with disabilities) by denying his access to, and full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of Pep Boys and the Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       30.     Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC., will

continue to discriminate against Plaintiff and others with disabilities unless and until Defendant,

PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC., are compelled to remove all

physical barriers that exist at Pep Boys and the Property, including those specifically set forth



                                                 6
     Case 4:19-cv-00901-A Document 1 Filed 10/25/19                   Page 7 of 12 PageID 7



herein, and make Pep Boys and the Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Pep Boys and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of Pep Boys and the Property include, but

are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     The total number of accessible parking spaces is inadequate and is in violation of

               Section       208.2        of         the      2010          ADAAG       standards.

               There are approximately 103 parking spaces requiring at least five (5) accessible

               parking spaces at this Property. This violation made it difficult for Plaintiff to

               locate an accessible parking space.

       (ii)    The accessible parking spaces are missing proper identification signs in violation

               of Section 502.6 of the 2010 ADAAG standards. This violation made it difficult

               for Plaintiff to locate an accessible parking space.

       (iii)   The access aisle to the accessible parking space is not level due to the presence of

               an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

               ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

               exit and enter their vehicle while parked at the Property.

       (iv)    The accessible curb ramp is improperly protruding into the access aisle of the

               accessible parking space in violation of section 406.5 of the 2010 ADAAG




                                                 7
Case 4:19-cv-00901-A Document 1 Filed 10/25/19                   Page 8 of 12 PageID 8



           Standards.    This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.

  (v)      The accessible parking space is not level due to the presence of accessible ramp

           side flares in the accessible parking space in violation of Sections 502.4 and 406.5

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (vi)     The Property has an accessible ramp leading from the accessible parking space to

           the accessible entrances with a slope exceeding 1:12 in violation of Section 405.2

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to access the units of the Property.

  (vii)    The accessible ramp side flares have a slope in excess of 1:10 in violation of

           Section 406.3 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access the units of the Property.

  (viii)   The Property lacks an accessible route from the sidewalk to the accessible

           entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

           violation made it difficult for Plaintiff to access the units of the Property.

  (ix)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS

  (i)      The hand operated flush control is not located on the open side of the accessible

           toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

           difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

           facilities.



                                              8
    Case 4:19-cv-00901-A Document 1 Filed 10/25/19                   Page 9 of 12 PageID 9



       (iii)   The restroom door requires an opening force in excess of 5lbs (five pounds) in

               violation of Section 309.4 of the 2010 ADAAG standards. This made it difficult

               for Plaintiff and/or any disabled individual to utilize the restroom facilities.

       32.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Pep Boys and the

Property.

       33.     Plaintiff requires an inspection of Pep Boys and the Property in order to determine

all of the discriminatory conditions present at Pep Boys and the Property in violation of the

ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       35.      All of the violations alleged herein are readily achievable to modify to bring Pep

Boys and the Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Pep Boys and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Pep Boys and the Property is readily achievable because

Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC., have the financial

resources to make the necessary modifications.

       38.     Upon information and good faith belief, Pep Boys and the Property have been

altered since 2010.



                                                  9
   Case 4:19-cv-00901-A Document 1 Filed 10/25/19                   Page 10 of 12 PageID 10



       39.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC., is required to

remove the physical barriers, dangerous conditions and ADA violations that exist at Pep Boys

and the Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, PEP BOYS – MANNY, MOE & JACK OF DELAWARE, INC.,

pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, PEP BOYS

– MANNY, MOE & JACK OF DELAWARE, INC., to modify Pep Boys and the Property to the

extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, PEP BOYS – MANNY, MOE & JACK OF

               DELAWARE, INC., in violation of the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, PEP BOYS –

               MANNY, MOE & JACK OF DELAWARE, INC., from continuing their



                                                 10
Case 4:19-cv-00901-A Document 1 Filed 10/25/19              Page 11 of 12 PageID 11



         discriminatory practices;

   (c)   That the Court issue an Order requiring Defendant, PEP BOYS – MANNY, MOE

         & JACK OF DELAWARE, INC., to (i) remove the physical barriers to access and

         (ii) alter the subject Pep Boys and the Property to make it readily accessible to

         and useable by individuals with disabilities to the extent required by the ADA;

   (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and

   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: October 25, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro_________________
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                       /s/ Emil Lippe, Jr.______________________
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850


                                          11
Case 4:19-cv-00901-A Document 1 Filed 10/25/19    Page 12 of 12 PageID 12



                                 Fax: (214) 720-6074
                                 emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                JUSTIN FERGUSON




                                  12
